Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Notice of Allowance has been issued in response to applicant’s communication filed on May 27, 2022 in response to PTO Office Action dated January 28, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status
The instant application having Application No. 16/146,531 has claims 1-20 pending filed on 09/28/2018; there is 1 independent claim and 19 dependent claims, all of which are ready for examination by the examiner.  

Claim Rejections - 35 USC § 101

The Applicant’s arguments filed on 05/27/2022 with respect to the PTO Office Action dated January 28, 2022 have been fully considered and are persuasive.  In view of the applicant’s amendment to the independent claim 1 (dated 05/27/2022), the 35 U.S.C. § 101 rejection of the claims 1-20 is withdrawn

Claim Rejections - 35 USC § 103

The Applicant’s arguments filed on 05/27/2022 with respect to the PTO Office Action dated January 28, 2022 have been fully considered and are persuasive. 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 
The prior arts made of Schneiderman et al (US PGPUB 20140188997), Dobell Colin (US PGPUB 20130282446) and Adarsh et al (US PGPUB 20090144272) teach “A method for determining a commentary rating for a community member’s commentary about a subject media content event, the method comprising” Schneiderman (Paragraph [0007] and Paragraph [0008]), “receiving video information acquired by a 360° video camera” Dobell (Paragraph [0017], Paragraph [0068] and Paragraph [0077]),  “wherein the acquired video information spans a 360o field of view about a community member who is generating commentary about the subject media content event” Dobell (Paragraph [0058], Paragraph [0077] and Paragraph [0110]), “and wherein an image of the community member generating the commentary and an image of a physical object are shown in the acquired video information” Dobell (Paragraph [0146]), “identifying the physical object that is visible in the received video information” Schneiderman (Paragraph [0089]), “determining an attribute associated with the identified physical object, wherein the determined attribute is one of a word or a phrase that describes a characteristic of the identified physical object” Dobell (Paragraph [0129], Paragraph [0160] and Paragraph [0181]), “comparing the determined attribute of the identified physical object with a plurality of predefined physical object attributes stored in a database” Schneiderman (Paragraph [0035] and Paragraph [0055]), “wherein each one of the plurality of predefined physical object attributes describe the characteristic of a particular one of a plurality of physical objects by using a word or a phrase” Schneiderman (Paragraph [0006]), “wherein each one of the plurality of predefined physical object attributes is associated with a quality value”  Adarsh (Paragraph [0006], Paragraph [0050], Paragraph [0072] and Paragraph [0073]), “and wherein the quality value corresponds to the quality of commentary relative to the subject media content event of interest”  Adarsh (Paragraph [0007]), “in response to identifying one of the plurality of predefined physical object attributes that matches the determined physical attribute” Schneiderman (Paragraph [0037]), “associating the quality value of the identified one of the plurality of predefined physical object attributes with the identified physical object” Adarsh (Paragraph [0042]) but fail to teach the following claimed features in combination with the overall claimed limitations when interpreted in light of the specifications:
 (Independent Claim 1) "... determining a range of the physical object from the community member who is generating the commentary, wherein the determined range is defined by a distance; … and determining a commentary rating for the commentary by weighting the associated quality value inversely proportional to said distance”.
The dependent claims 2-20 depend from allowable base claim 1 respectively thus they are at least allowable for the same reasons as noted supra. 
The prior art made of record Schneiderman et al (US PGPUB 20140188997), Dobell Colin (US PGPUB 20130282446), Adarsh et al (US PGPUB 20090144272), Flinn et al (US PGPUB 20160364651), Twyman et al (US PGPUB 20170344809),  Newell et al (US PGPUB 20170026669) and Oehrle et al (US PGPUB 20180189691) neither anticipate nor render obvious the above-recited combinations for at least the reasons specified and as shown in Applicant’s Arguments filed on 05/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rinearson et al, (US PGPUB 20210165837), user-submitted content may be associated with descriptive metadata, such as a timeframe, location, tags, and so on. Story content is presented in a virtual space, such as a forum, chatroom, or the like. Users submit collaborative content as the story is presented in the virtual space. The collaborative content is synchronized to presentation of the story. An author may replay the presentation and synchronized collaborative content and/or select portions of the collaborative content for inclusion in the story.
Newell et al, (US PGPUB 20160330522), Systems and methods that graphically present a virtual environment are disclosed. An exemplary embodiment receives a request from an electronic device an owner or a guest to present the owner's virtual environment that includes a virtual bookshelf case with a personal virtual digital video disc (DVD) collection of the owner that includes a plurality of virtual DVDs located on a virtual bookshelf case; communicate data corresponding to the owner's virtual environment that includes first data used to render an image of the virtual bookshelf case of the owner, second data used to render images of the plurality of individual virtual DVDs that are included in the owner's personal virtual DVD collection, and third data corresponding to a virtual object.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163